Citation Nr: 0929907	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-38 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for right knee 
condition, to include as secondary to the left tarsal tunnel 
syndrome for which compensation is payable.  

2. Entitlement to service connection for right hip condition, 
to include as secondary to the left tarsal tunnel syndrome 
for which compensation is payable.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1955 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1. A right knee condition was not affirmatively shown to have 
had onset during service; arthritis or degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service; a right knee condition is 
unrelated to an injury, disease, or event of service origin; 
and a right knee condition was not caused by or aggravated by 
left tarsal tunnel syndrome for which compensation is 
payable.  

2. A right hip condition was not affirmatively shown to have 
had onset during service; arthritis or degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service; a right hip condition is 
unrelated to an injury, disease, or event of service origin; 
and a right hip condition was not caused by or aggravated by 
left tarsal tunnel syndrome for which compensation is 
payable.  


CONCLUSIONS OF LAW

1. A right knee condition was not incurred in or aggravated 
by service, service connection for arthritis and degenerative 
joint disease may not be presumed based on the one-year 
presumption for a chronic disease, and a right knee condition 
was not proximately due to or the result of left tarsal 
tunnel syndrome for which compensation is payable.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008); VAOPGCPREC 8-97.

2. A right hip condition was not incurred in or aggravated by 
service, service connection for arthritis and degenerative 
joint disease may not be presumed based on the one-year 
presumption for a chronic disease, and a right hip condition 
was not proximately due to or the result of left tarsal 
tunnel syndrome for which compensation is payable.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008); VAOPGCPREC 8-97.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2003 regarding the Veteran's service connection 
claims for a right knee and right hip disability.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of claim).  

To the extent that the VCAA notice letter did not address the 
evidence necessary to substantiate the claim for service 
connection for a right knee disability and left knee 
disability, the content error was cured without prejudice to 
the Veteran because the Veteran was notified in the statement 
of the case of the criteria for establishing service 
connection, and claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

To the extent that VCAA notice did not included the type of 
evidence needed to substantiate the service connection for a 
right knee condition and left knee condition as secondary to 
the left tarsal tunnel syndrome, the notice also was 
defective.  The defect was cured by actual knowledge on the 
part of the Veteran, who in his statements, to include his 
claim in October 2003 and notice of disagreement in May 2004, 
argued that his right knee and right hip disabilities are 
secondary to his to his left foot.  

To the extent that the VCAA notice, pertaining to the 
provisions for the degree of disability and effective date, 
were not provided in a VCAA letter, the notice was deficient, 
but as the claims of service connection for a right knee 
condition and right hip condition are denied, no effective 
date or disability rating, which are the downstream elements 
of claim of service connection, following the grant of 
service connection, are assignable.  Therefore the limited 
content error in the VCAA notice as to these downstream 
elements does not affect the essential fairness of the 
adjudication of the claims of service connection, and error 
is nonprejudicial. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records and afforded the Veteran a VA 
examination.  

In April 2009, an opinion from the Veterans Health 
Administration (VHA) was obtained.  In July 2009, the 
Veteran's representative questioned the adequacy of the VHA 
opinion.  The Veteran's representative argued that the VHA 
opinion was inadequate as it was speculative, the examiner 
considered degenerative arthritis, which was not diagnosed, 
and dismissed the positive private opinion of record.  
Nevertheless, the Board finds the VHA opinion provided a 
fully adequate rationale, was rendered by an orthopedic 
surgeon, a competent medical professional, and is consistent 
with the evidence of recording, including diagnoses of 
degenerative changes of the right knee and hip.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, and degenerative joint disease, if 
the disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Compensation under 38 U.S.C.A. § 1151 (previously codified as 
38 U.S.C. § 351) is awarded "as if" such disability is 
service-connected, disability compensation may also be paid 
pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310 for 
disability that is proximately due to or the result of a 
disability for which compensation is payable under 38 
U.S.C.A. § 1151. VAOPGCPREC 8-97 (February 11, 1997).

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for a right knee condition or right hip 
condition.  

In February 1979, the VA performed a surgical release of the 
left posterior tibial nerve.  In a decision in August 1981, 
the Board granted compensation for left tarsal tunnel 
syndrome on the basis of negligent VA medical treatment 
pursuant to 38 U.S.C. § 351 (subsequently designated as 38 
U.S.C.A. § 1151).  

On VA examination in November 2000, the Veteran had an 
assessment of chronic neuritis/neurotemesis involving the 
course of the posterior tibial nerve at the left ankle level 
and affecting the course of the nerve distally.  

VA records from 2001 to 2003, show that the Veteran was 
treated for recurrent left tarsal tunnel syndrome with 
symptoms of constant burning pain and numbness.  The 
Veteran's other health problems include diabetes mellitus 
with peripheral neuropathy and service-connected pes planus.  

VA records in November 2001 show the Veteran complained of 
right knee and right hip pain.  VA x-rays of the right knee 
in April 2002, show the Veteran had a metallic foreign body 
and tibial osteophytes.  In November 2002, he had a clinical 
assessment of osteoarthritis of the knee and hip.  

In September 2001 and in November 2003, a private physician 
expressed the opinion that it is more likely than not that 
the Veteran's degenerative changes in the right hip and right 
knee were caused by his left foot disability (In September 
2001, the examiner indicated that the Veteran's  right knee 
and right hip disabilities were due to his left knee, however 
the Veteran indicated that this was a clerical error and in 
November 2003, the examiner clarified that his right knee and 
right hip problems were due to the left foot).  

On VA examination in March 2006, the Veteran complained of 
pain in his right knee and right hip.  X-rays revealed 
degenerative changes of the right knee, but X-rays of the 
right hip were not done.  The diagnoses were no true 
intrinsic musculoskeletal pathology of the hips and minimal 
osteoarthritis of the knees.  

The examiner was of the opinion that the Veteran's right knee 
and right hip disabilities were not at least as likely as not 
the result of service as he did not have specific right knee 
and right hip disabilities.  The examiner explained that the 
Veteran's subjective history, clinical remarks, and clinical 
examination shows a deconditioning of the musculoskeletal 
system over a time secondary to slight contractures over the 
tensor fascia lata and iliotibial band tract which is 
associated with the absence of a stretching routine.  The 
examiner commented that the findings were not due to the left 
tarsal tunnel, it was speculative that the Veteran ever had 
tarsal tunnel and his residuals of plantar nerve dysfunction 
of the left foot do not involve a major nerve group that 
would cause problems for knees and hips.  The examiner 
consulted an orthopedic specialist, who provided a 
speculative impression of vascular claudication pain or 
neuropathy.  

In March 2009, the Board requested an opinion from the Veterans 
Health Administration and asked that the examiner address the 
following questions:

Is it at least as likely as not that the 
degenerative changes in the right knee by 
X-ray and in right hip by clinical 
finding were caused by the Veteran's left 
tarsal tunnel syndrome? 

If the degenerative changes in the right 
knee by X-ray and in right hip by 
clinical finding were not caused by the 
veteran's left tarsal tunnel syndrome, 
were the degenerative changes aggravated 
by the left tarsal tunnel syndrome? 

In formulating the opinion, the examiner was advised that the 
term "at least as likely as not" does not mean "within the 
realm of possibility."  Rather, it means that the weight of 
the medical evidence both for and against the conclusion is 
so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against causation.  As 
for "aggravation", it occurs when it is medically 
determined that there is a permanent increase in the 
pathology of the underlying degenerative conditions of the 
right knee and of the right hip as contrasted to worsening 
symptoms unless the increase is due to the natural progress 
of the pre-existing conditions. 

A VHA opinion was obtained in April 2009.  The examiner, an 
orthopedic surgeon, was of the opinion that there was no 
objective reasonable relationship between the history of the 
foot/ankle problems and the natural development of knee and 
hip arthritis.  The rationale was that although direct trauma 
to a joint can accelerate the normal arthritic process, the 
trauma must be significant and there is nothing in the 
medical record to indicate that this level of trauma resulted 
in left foot problems.  The examiner explained that it is a 
rule rather than the expectation that people in the sixth and 
seventh decade of life, regardless of their previous medical 
history, develop some radiological evidence of degeneration 
of joints and it applies to the Veteran as he is seventy two 
years old.  Further, the examiner indicated that the 
Veteran's excess weight and lack of exercise also are 
contributing factors. 

The examiner concluded with a high degree of medical 
certainty that there is no direct, reasonable or logical 
connection between the left foot/ankle and the development of 
what is most likely naturally progressive mild degenerative 
arthritis of the right hip and knee or that the left tarsal 
tunnel syndrome aggravated the naturally occurring 
degenerative changes of the right knee and rip hip.  Further, 
the radiologic evidence and clinical evidence show a low 
level of arthritic involvement, which is consistent with age 
rather than trauma or extrinsic joint damage.  

In July 2009, the Veteran's representative argued that the 
Veteran's degenerative hip and knee condition was aggravated 
by tarsal tunnel syndrome, which caused his weight gain and 
lack of physical conditioning leading to aches and pains in 
the joints of lower extremities.  

Analysis

Although the service treatment records do not document a 
right knee and right hip disability, the Veteran is competent 
to describe symptoms of pain, which he described from 2001 to 
2006.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a right knee disability and right hip disability, 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, the records first show right knee and right 
hip pain in 2001, the absence of symptoms of pain from 1957 
to 2001, a period of 44 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of right knee and right hip 
disability constitutes negative evidence.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative 
evidence is to be considered.).  Here, the evidence of 
continuity fails not because of the lack of medical 
documentation, rather the assertions of continuity are not 
credible and less probative than the negative evidence as VA 
and private records covering the period from 1978 to 2001 
contain no complaint, diagnosis, finding, or history of right 
knee disability and right hip disability  The Veteran's 
silence as to a right knee disability and right hip 
disability, when otherwise affirmatively speaking of his 
health problems, including his medical history, constitutes 
negative evidence.  Here, the Veteran's assertions are less 
credible than the contemporaneous service treatment records 
and the post-service medical record from 1978 to 2001.  For 
this reason, service connection for right knee condition and 
right hip condition based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established. 

Right knee disability and right hip disability are not 
conditions under case law where lay observation has been 
found to be competent to establish a diagnosis or the 
determination as to the presence of the disability, therefore 
the diagnosis or presence of the disability is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements regarding the etiology of his right knee 
and right hip disabilities.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between a right knee condition, right hip 
condition and an established injury or disease of service 
origin.

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
a right knee condition and right hip condition were present 
during service or are otherwise related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claims on a direct basis, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

On the claims of whether a right knee and right hip condition 
is proximately due to or the result of left tarsal tunnel 
syndrome for which compensation is payable under 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351), the question posed is 
whether a right knee condition and right hip condition were 
caused by or aggravated by (permanently made worse) the left 
tarsal tunnel syndrome for which compensation is payable 
under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between a right knee condition, right hip 
condition and the left tarsal tunnel syndrome for which 
compensation is payable under 38 U.S.C.A. § 1151, where as 
here, there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record addressing medical 
causation, opinions from the Veteran's private doctor in 
September 2001 and November 2003 support his claims and the 
VHA opinion in April 2009 opposes the claims.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VHA opinion because the opinion is 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable opinions 
by the Veteran's private physician as no reasoning or 
rationale was provided for the conclusions reached.  
Conversely, the VHA opinion was based on medical principles 
and applied to the facts of the case.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  The examiner considered the 
nature of the disabilities, the Veteran's history and 
relevant longitudinal complaints and proffered an opinion.

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claims for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).




ORDER

Service connection for right knee condition, to include as 
secondary to the left tarsal tunnel syndrome for which 
compensation is payable, is denied.  

Service connection for right hip condition, to include as 
secondary to the left tarsal tunnel syndrome for which 
compensation is payable, is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


